                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 JANIE HAWKINS and JILLIAN BARNETT,
 on behalf of themselves and all others similarly
 situated,                                           Civil Action No: 3:20-cv-00657

            Plaintiffs,                              Judge William L. Campbell, Jr.

 vs.                                                 Magistrate Judge Jeffrey S. Frensley

 WELL PATH, LCC,

             Defendant.




                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         NOW COMES Plaintiffs, Janie Hawkins and Jillian Barnett, and Defendant, Wellpath,

LLC, by and through their respective counsel, and pursuant to Fed. R. Civ. P. 41(a), who hereby

stipulate and agree to the dismissal without prejudice of Plaintiffs’ individual claims against

Defendant and without prejudice of the putative class claims against Defendant. The dismissal of

Plaintiffs’ individual claims against Defendant will be with prejudice as of February 26, 2021,

and thereafter. Each Party shall bear their own respective costs and attorneys’ fees.

DATED: January 28, 2021                  Respectfully submitted by:

                                         BRANSTETTER, STRANCH &
                                         JENNINGS, PLLC

                                         /s/ Joe P. Leniski, Jr.
                                         J. Gerard Stranch, IV
                                         Joe P. Leniski, Jr.
                                         223 Rosa L. Parks Ave., Suite 200
                                         Nashville, TN 37203
                                         Tel: (615) 254-8801
                                         Fax: (615) 255-5419
                                         Email: gerards@bsjfirm.com
                                         Email: joeyl@bsjfirm.com




       Case 3:20-cv-00657 Document 57 Filed 01/28/21 Page 1 of 2 PageID #: 267
                            BURSOR & FISHER, P.A.
                            Philip L. Fraietta (Pro Hac Vice)
                            Joseph I. Marchese (Pro Hac Vice)
                            888 Seventh Avenue
                            New York, NY 10019
                            Telephone: 646-837-7150
                            Email: pfraietta@bursor.com
                            Email: jmarchese@bursor.com

                            Attorneys for Plaintiffs



                            /s/ Laura P. Merritt
                            Laura P. Merritt (Tenn. Bar No. 026482)
                            Waller Lansden Dortch & Davis, LLP
                            511 Union Street, Suite 2700
                            Nashville, Tennessee 37219
                            Telephone: (615) 244-6380
                            Fax: (615) 244-6804
                            Email: laura.merritt@wallerlaw.com

                            Beth-Ann Ellenberg Krimsky (Pro Hac Vice
                            Application To Be Filed)
                            Greenspoon Marder Law
                            200 East Broward Blvd., Suite 1800
                            Fort Lauderdale, FL 33301
                            Telephone: 954-527-2427
                            Fax: 954-333-4027
                            Email: beth-ann.krimsky@gmlaw.com

                            Jamey Robert Campellone (Pro Hac Vice
                            Application To Be Filed)
                            Greenspoon Marder Law
                            200 East Broward Blvd., Suite 1800
                            Fort Lauderdale, FL 33301
                            Telephone: 954-527-6296
                            Fax: 954-333-4027
                            Email: jamey.campellone@gmlaw.com

                            Attorneys for Defendant Well Path, LLC




                                    2
Case 3:20-cv-00657 Document 57 Filed 01/28/21 Page 2 of 2 PageID #: 268
